Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


DETAILED ACTION


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 20120083204) in view of Zhang et al (US 20160353371, “Zhang”).

	Re claims 1 and 12, Martin discloses a wireless device comprising circuitry including a processor and a memory (figure 2, element 210) receiving broadcast information associated with a cell including a cell reservation indication (broadcasting system information comprising cell reservation information, paragraph [0024]; responsive to determining that the cell is reserved in accordance with the cell reservation 
		Re claims 2 and 13, Martin discloses the cell reservation indication indicates that the cell is barred for selection by wireless devices (paragraph [0024]).
		Re claims 3 and 14, Martin discloses the cell reservation indication indicates that the cell is reserved for at least one of operator use and other use (paragraph [0025]), line 27-29).
	
Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Zhang and further in view of third group of embodiments of Martin.
	Re claims 5 and 16, Martin discloses all of the limitations of the base claim, but fails to disclose cell reservation exception indication defines at least one exception for which the cell is not barred for selection by wireless devices. However, in a third group of embodiments, Martin discloses cell reservation exception indication defines at least one exception for which the cell is not barred for selection by wireless devices (paragraph .

Claims 6, 7, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Zhang and further in view of Kim et al (US 20170164250, “Kim”).
	Re claims 6 and 17, Martin discloses all of the limitations of the base claim, but fails to disclose the cell reservation exception indication defines an available service level for the cell. However, Kim discloses transmitting system information with signal strength or quality of a cell (paragraph [0084]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Martin with Kim for the benefit of providing reliable data communication by selecting a cell with better signal strength or quality based on information included in cell reservation exception indication.
	Re claims 7 and 18, Martin discloses all of the limitations of the base claim, but fails to disclose selecting the cell in accordance with the available service level. However, Kim discloses reselecting a serving cell with better signal strength or quality (paragraph [0084]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Martin with Kim for the benefit of providing reliable data communication by selecting a cell with better signal strength or quality.

s 8-11 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Zhang and further in view of Rubin et al (US 20170127326, “Rubin”).
	Re claims 8, 9, 19 and 20, Martin discloses all of the limitations of the base claim, but fails to disclose the cell reservation exception indication defines at least one wireless device identity or at least one closed subscribed group (CSG) that is allowed to select the cell. However, Rubin discloses transmitting system information with CSG (UEs that have their SIMs configured with the specific CSG value bound to each of the Cells is allowed to access those Cells, paragraph [0295]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Martin with Rubin for the benefit of providing secure data communication by allowing only a restricted set of users to access cells based on information included in cell reservation exception indication.
	Re claims 10, 11, 21 and 22, Martin discloses all of the limitations of the base claim, but fails to disclose the cell reservation exception indication identifies a network slice and accessing the identified network slice. However, Rubin discloses transmitting system information with CSG and UEs with the specific CSG value bound to each of the Cells is allowed to access those Cells (paragraph [0295]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Martin with Rubin for the benefit of providing secure data communication by allowing a restricted set of users to access restricted cells.

s 23, 24, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of second group of embodiments of Martin.
	Re claims 23 and 29, Martin discloses a network node comprising circuitry including a processor and a memory (figure 2, element 210) setting a value of a cell reservation indication to indicate that a cell is barred for selection (paragraph [0026]); and transmitting broadcast information associated with a cell including a cell reservation indication (broadcasting system information comprising cell reservation information, paragraph [0024]) and a cell reservation exception indication (machine-type reservation information, paragraph [0026]), but fails to explicitly disclose responsive to determining an exception to the cell reservation, setting a value of a cell reservation exception indication to define at least one exception for which the cell is not barred for selection. However, the second group of embodiments of Martin disclose setting a value of a cell reservation exception indication to define at least one exception for which the cell is not barred for selection, responsive to determining an exception to the cell reservation (paragraph [0027]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Martin with second group of embodiments of Martin for the benefit of providing access to a network that supports low cost machine type communication.  
		Re claims 24 and 30, Martin discloses the cell reservation indication indicates that the cell is reserved for at least one of operator use and other use (paragraph [0025]), line 27-29).
		
s 25, 26, 28, 31, 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of second group of embodiments of Martin and further in view of Rubin.
	Re claims 25, 26, 31 and 32, Martin discloses all of the limitations of the base claim, but fails to disclose the cell reservation exception indication defines at least one wireless device identity or at least one closed subscribed group (CSG) that is allowed to select the cell. However, Rubin discloses transmitting system information with CSG (UEs that have their SIMs configured with the specific CSG value bound to each of the Cells is allowed to access those Cells, paragraph [0295]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Martin with Rubin for the benefit of providing secure data communication by allowing only a restricted set of users to access cells based on information included in cell reservation exception indication.
	Re claims 28 and 34, Martin discloses all of the limitations of the base claim, but fails to disclose the cell reservation exception indication identifies a network slice available for selection. However, Rubin discloses transmitting system information with CSG and UEs with the specific CSG value bound to each of the Cells is allowed to access those Cells (paragraph [0295]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Martin with Rubin for the benefit of providing secure data communication by allowing a restricted set of users to access restricted cells.
	
s 27 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of second group of embodiments of Martin and further in view of Kim.
		Re claims 27 and 33, Martin discloses all of the limitations of the base claim, but fails to disclose the cell reservation exception indication indicates an available service level for the cell. However, Kim discloses transmitting system information with signal strength or quality of a cell (paragraph [0084]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Martin with Kim for the benefit of providing reliable data communication by selecting a cell with better signal strength or quality based on information included in cell reservation exception indication.
	
Allowable Subject Matter
Claims 4 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong Cho whose telephone number is 571-272-3087.  The examiner can normally be reached on Mon-Fri during 7 am to 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HONG S CHO/
Primary Examiner, Art Unit 2467